DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 09/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10, 860, 460 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
3.	Claims 1, 6-7, 9, 11, 15-16 and 18-20 have been amended. Claims 1, 11 and 19 are independent. Claims 1-20 are pending.

Response to Arguments
4.	Applicant’s arguments [REMARKS] filed on 09/17/2021 have been fully considered. 

5. 	The non-statutory double patenting rejection of Claims 1-20 has been withdrawn in view of the approved terminal disclaimer filed on 09/17/2021.

6. 	The rejection of Claims 1-2, 7-12 and 16-19 under 35 USC 103 has been withdrawn in view of applicant’s amendment.


Reasons for Allowance	
7.	The closest prior art of record,  Sadika et al. (US 2016/0308900 A1) discloses a system and method for identifying and preventing malicious application programming interface attacks (Sadika: [Abstract]), configured to receive all API calls (requests from clients and responses from the server), e.g., by diverting the calls through the system or otherwise providing a copy of each API call to the system (Sadika: ¶ [0042]),  identify suspicious/malicious profiles attempting to communicate with the API, identifying and preventing malicious API attacks, and validate or invalidate the sent requests/responses (Sadika: ¶ [0034]), perform validation and/or protection, by employing characteristic data models, protocols, specifications, and/or standards, to detect abnormal behavior which diverts from the standard, model, etc., and/or unreasonable/malicious usage of standard specifications (Sadika: ¶ [0085]), and the API call is invalidated (when compared, matched, or otherwise validated against the relevant characteristic data models), depending on, e.g., the severity of the invalidity, the processor may either block the API call…, If the API call is blocked and an alert protocol is activated (Sadika: ¶ [0095]).
Another prior art of record, Goldberg et al. (US 2016/0119377 A1) teaches an electronic communication evaluating device determines a suspicion level for an initial electronic communication (Goldberg: [Abstract]), sends a signal to the NLP-based deep question/answer honeypot 414 to reconfigure itself to look like a system that maintains banking records, thus providing a more attractive honeypot (Goldberg: ¶ [0085]), determines that the subject of the telephone call raises the suspicion level over the predetermined level, then the communication switching device 410 will reroute the telephone call to the human voice emulating device 422, which mimics a voice of a second person using content derived from the cognitive honeypot…, recognizes that the initial electronic communication is suspicious. The phone call is then re-routed to the human voice emulating device (Goldberg: ¶ [0089]), and the communication switching device 408 
Call et al. (US 2016/0057107 A1), on the other hand, discloses an API call filtering system configured to monitor API call requests received via an endpoint and API call responses received via a supporting service of an API or web service (Call: [Abstract]), monitors how APIs are being used. Properties measured include frequency, velocity, time of day, geolocation, whether the APIs are authenticated, if APIs are chained together with a call to one leading to calls to another, user characteristics, response times, and other characteristics, among other properties (Call: ¶ [0057]), and API wall collects statistics related to API call properties based on updated list of APIs (612) and creates one or more reports or documents based on collected statistics (614), which are then provided to an enterprise's security team (616) (Call: ¶ [0083]). 
However, with respect to independent Claim 1, the prior art of record does not explicitly disclose at least the following limitations and the combination of features in the recited context:
wherein (i) the first node-imitating model is trained based on a first set of training data related to a first set of prior calls that is provided to the first node-imitating model and (ii) the second node-imitating model is trained based on a second set of training data related to a second set of prior calls that is provided to the second node-imitating model, 
wherein the first and second node-imitating models have different configurations for processing the call as a result of the training of the first and second node-imitating models.
Therefore, Sadika, Goldberg and/or Call or any combination thereof, do not disclose all the limitations recited in the independent Claim 1 and the combination of features recited thereon. Independent Claims 11 and 19 recite similar limitations, and Sadika, Goldberg and/or Call or any combination thereof, do not disclose all the limitations recited and the combination of features recited thereon.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        9-29-2021